internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no 280f 280f 280f tam-103779-09 director lmsb territory taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------------- ------------------ ------------------------------------ --------------------------------------------- --------------------------------------- ---------------------- ------------------ legend taxpayer one taxpayer two state owner one owner two trust business unrelated owner lessee one lessee two lessee three aircraft one aircraft two aircraft three aircraft four aircraft five year a -------------------------- ---------------------------- ------------- ------------------------- ---------------- ----------------------------------------------- ---------------------------------------------------------------- ---------------------------- ---------------------------- ------------------------------------- ---------------------------------------------- ------------------------ ------------------------------- --------------------------------------------- ---------------------------- ------------------------------------ ------- tam-103779-09 year b year c date one date two date three date four date five date six date seven date eight issues ------- ------- -------------------------- ------------------------ ------------------ ---------------------- ---------------------- ------------------------ --------------------------- --------------------------- whether taxpayer one regularly engaged in the business of leasing aircraft under sec_1_280f-5t and c of the income_tax regulations such that the two leased aircraft are exempt under sec_280f of the internal_revenue_code from the depreciation limitations imposed under sec_280f whether the aircraft three leased by taxpayer one to lessee one a related subchapter_s_corporation is predominantly_used in a qualified_business_use in year a and therefore exempt from the depreciation limitations pursuant to sec_280f of the code whether taxpayer two regularly engaged in the business of leasing aircraft under sec_1_280f-5t and c of the regulations such that the leased aircraft is exempt under sec_280f of the code from the depreciation limitations imposed under sec_280f whether the aircraft five leased by taxpayer two to lessee one a related subchapter_s_corporation is predominantly_used in a qualified_business_use in year b and therefore exempt from the depreciation limitations pursuant to sec_280f of the code conclusions taxpayer one is not regularly engaged in the business of leasing aircraft under sec_1_280f-5t and c of the regulations and therefore the two leased aircraft are not exempt under sec_280f of the code from the depreciation limitations imposed under sec_280f aircraft three is not predominantly_used in a qualified_business_use in year a pursuant to sec_280f of the code and therefore is subject_to the depreciation limitations of sec_280f and d tam-103779-09 taxpayer two is not regularly engaged in the business of leasing aircraft under sec_1_280f-5t and c of the regulations and therefore the leased aircraft is not exempt under sec_280f of the code from the depreciation limitations imposed under sec_280f aircraft five is not predominantly_used in a qualified_business_use in year b pursuant to sec_280f of the code and therefore is subject_to the depreciation limitations of sec_280f and d facts taxpayer one taxpayer one a state limited_liability_company was formed on date one taxpayer one is owned --- percent by owner one and --- percent by his wife owner two taxpayer one was formed for the purpose of acquiring and leasing non- commercial aircraft and other transportation_property to lessee one taxpayer one is engaged solely in the acquisition and leasing of aircraft and transportation equipment taxpayer one identifies equipment for purchase negotiates purchase contracts arranges financing for purchases and negotiates leases taxpayer one has purchased a total of four airplanes since its inception in year c for use in its leasing business taxpayer one purchased aircraft one and began leasing it in year c on date two taxpayer one purchased aircraft two on date three taxpayer one traded in aircraft one towards the purchase of aircraft three and on date four taxpayer one traded in aircraft two towards the purchase of aircraft four during the years at issue in this letter taxpayer one owned aircraft three and aircraft four since its formation in addition to lessee one taxpayer one has leased its aircraft to lessee two and lessee three all of which are related entities lessee one is directly owned -------percent in total by owner one and owner two specifically owner one owns --------percent and owner two owns --------percent of lessee one an additional --------percent of lessee one is owned by trust a grantor_trust created by owner two unrelated owner owns the remaining -------percent of lessee one accordingly --- percent of lessee one is owned by owner one and owner two directly or through trust lessee one is a subchapter_s_corporation which operates business lessee two is ----- percent owned by owner one lessee three is a single-member llc the single-member of lessee three is lessee one taxpayer one uses the accrual_method of accounting and files its annual partnership returns on a calendar_year basis tam-103779-09 taxpayer one is depreciating the aircraft three including improvements that were made to aircraft three on date five under sec_168 of the code over seven years using the ----- percent declining balance method_of_depreciation personal travel of aircraft three by owner one his family and friends accounted for --------percent of the total use of aircraft three during year a the log for aircraft three noted each personal trip mileage attributable to the presence of owner one on business trips comprise another -------percent qualified_business_use by lessee one exclusive of flights to influence legislation entertainment flights and maintenance flights accounted for -------percent of the plane’s use during year a flights to influence legislation and entertainment flights accounted for --------percent of the plane’s use during year a maintenance flights accounted for -------percent of the plane’s use during year a taxpayer two taxpayer two a state limited_liability_company was formed on date six taxpayer two was formed for the purpose of acquiring and leasing non-commercial aircraft to lessee one owner one and his wife owner two are each --- percent partners of taxpayer two taxpayer two uses the accrual_method of accounting and files its annual partnership returns based on a december year end taxpayer two leased aircraft five to lessee one pursuant to a lease agreement dated date seven taxpayer two has not leased aircraft five to any other parties taxpayer two purchased aircraft five and placed it in service on date eight the partnership claimed the additional_first-year_depreciation allowance provided by sec_168 of the code ie bonus_depreciation in year b and is depreciating the remaining basis of the plane under sec_168 over years using the ----- percent declining balance method_of_depreciation personal travel of owner one his family and friends accounted for --------percent of the use of aircraft five in year b maintenance flights accounted for --------percent of the use of aircraft five during year b business travel with and without owner one aboard the plane accounted for --------percent of the flight time of aircraft five during year b aircraft five was sold after year b and taxpayer two currently owns no aircraft tam-103779-09 law and analysis sec_167 of the code allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or of property_held_for_the_production_of_income sec_168 provides that generally the depreciation deduction provided by sec_167 for any tangible_property shall be determined using the applicable_depreciation_method the applicable_recovery_period and the applicable convention typically aircraft that are not used in the commercial or contract carrying of passengers or freight are classified under asset class dollar_figure of revproc_87_56 1987_2_cb_674 and are depreciated under sec_168 using the percent declining balance method over a period of five years aircraft used in the commercial or contract carrying of passengers or freight are classified under asset cla sec_45 of revproc_87_56 and are generally depreciated under sec_168 using the percent declining balance method over a period of seven years sec_280f of the code defines and is applicable to a class of property designated as listed_property sec_280f provides that subject_to certain exceptions listed_property means any passenger_automobile any other_property used as a means of transportation eg a bus boat or airplane any property of a type generally used for purposes of entertainment recreation or amusement any computer_or_peripheral_equipment and any cellular telephone or other similar telecommunications equipment enacted as part of the tax_reform_act_of_1984 sec_179 vol c b sec_280f was designed to reduce two specific abuses of the tax system by business taxpayers by deferring a portion of the depreciation deduction for listed_property to later years in certain cases the first of these abuses relates only to passenger automobiles and is not relevant to the present case the second however is directly relevant with regard to all types of listed_property including aircraft congress sought to limit the use of accelerated_depreciation for such property where there is excessive personal_use by business owners and their employees the joint_committee on taxation explained that congress was concerned about the use of accelerated_depreciation with respect to property used primarily for personal or investment use rather than in the conduct_of_a_trade_or_business and that the incentive of accelerated_depreciation was not designed to subsidize the purchase of personal_property that is used incidentally or occasionally in the taxpayer's business joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess to this end congress enacted sec_280f of the code the predominant use limitation which provides that if any listed_property is not predominantly_used in a qualified_business_use for any taxable_year the deduction allowed under sec_168 with respect to such property for such taxable_year and any subsequent taxable_year shall be determined under sec_168 relating to the alternative depreciation tam-103779-09 system which provides only straight-line_depreciation sec_280f clarifies that property shall be treated as predominantly_used in a qualified_business_use for any taxable_year if the business_use_percentage for such taxable_year exceed sec_50 percent sec_280f states that any deduction allowable under sec_179 for listed_property is subject_to the limitations of sec_280f as if it was a depreciation deduction allowable under sec_168 sec_280f of the code clarifies that the term business_use_percentage means the percentage of the use of any listed_property during any taxable_year which is a qualified_business_use sec_280f defines qualified_business_use as any use in the trade_or_business of the taxpayer except for uses listed in sec_280f the exceptions under sec_280f were designed to prevent a taxpayer from disguising excessive personal_use by business owners and their employees by structuring the use as a lease or a compensation arrangement sec_280f of the code provides that qualified_business_use does not include leasing property to any 5-percent_owner or related_person sec_1 280f- d ii of the regulations clarifies that the exclusion in sec_280f applies only to the extent that the use of the listed_property is by an individual who is a related_person or a 5-percent_owner with respect to the owner or lessee of the property without this regulatory clarification to the statute all use under a lease to a 5-percent_owner or related_person would be excluded from qualified_business_use for purposes of the predominant use test of sec_280f or in the case of an aircraft both the 25-percent threshold of sec_280f and the predominant use test of sec_280f in the case where more than percent of the overall use of an aircraft is use under such a lease absent sec_1_280f-6 the aircraft would fail to meet the 25-percent threshold discussed below without regard to whether the aircraft was actually used by the 5-percent_owner or related_person the regulatory clarification limits the exclusion under sec_280f instead to actual use by the individual who is a 5-percent_owner or related_person in accord with the concerns expressed by congress in enacting sec_280f sec_280f and iii provide additional exclusions from qualified_business_use that are not subject_to the restriction found in sec_1_280f-6 sec_280f of the code provides that sec_280f does not apply with respect to an aircraft if at least percent of the total use of the aircraft during the taxable_year consists of qualified_business_use not described in ie not excluded under sec_280f sec_280f of the code provides that for purposes of sec_280f the term 5-percent_owner means any person who is a 5-percent_owner with respect to the taxpayer as defined in sec_416 and the term related_person means any person related to the taxpayer within the meaning of section tam-103779-09 b the definition of related_person includes under sec_267 members_of_a_family including brothers and sisters spouse ancestors and lineal_descendants it also includes under sec_267 a corporation and a partnership if the same persons own a more than percent in value of the outstanding_stock of the corporation and b more than percent of the capital interest or the profits interest in the partnership sec_280f of the code provides that sec_280f does not apply to any listed_property leased or held for leasing by any person regularly engaged in the business of leasing such property sec_1_280f-5t of regulations restates this rule specifically referencing the predominant use limitation sec_1_280f-5t of the regulations states that for purposes of sec_1_280f-5t a person shall be considered regularly engaged in the business of leasing listed_property only if contracts to lease such property are entered into with some frequency over a continuous period of time the determination shall be made on the basis of the facts and circumstances in each case taking into account the nature of the person's business in its entirety occasional or incidental leasing activity is insufficient for example a person leasing only one passenger_automobile during a taxable_year is not regularly engaged in the business of leasing automobiles in addition an employer that allows an employee to use the employer's property for personal purposes and charges the employee for_the_use_of the property is not regularly engaged in the business of leasing with respect to the property used by the employee_leasing exemption the principal issue in this technical_advice_memorandum is whether the three aircraft leased by taxpayer one and taxpayer two to related entities during year a and year b are exempt from the annual depreciation limitation by virtue of sec_280f of the code under that section if taxpayer one and taxpayer two are regularly engaged in the business of leasing aircraft as clarified by sec_1 280f- 5t c of the regulations the aircraft are excluded from the operation of any provision of sec_280f including the predominant use test of sec_280f the phrase occasional or incidental in sec_1_280f-5t of the regulations is drawn directly from the joint_committee on taxation explanation that the incentive of accelerated_depreciation was not designed to subsidize the purchase of personal_property that is used incidentally or occasionally in the taxpayer's business and its use in the regulations was meant to expand on the meaning of the phrase entered into with some frequency over a continuous period of time this meaning is illustrated by the example in the next sentence of the regulation which states that a person leasing only one automobile during a taxable_year is not regularly engaged in the business of leasing automobiles tam-103779-09 in order to make the determination whether taxpayer one and taxpayer two are regularly engaged in the business of leasing the particular facts and circumstances of the instant case must all be taken into account the service accepts the taxpayers' assertion that the aircraft leases at issue are valid leases however leasing activities rise to the standard of being regularly engaged in the business of leasing property for purposes of sec_280f of the code only if they satisfy the requirements enunciated in sec_1_280f-5t of the regulations taxpayer one and taxpayer two have never leased aircraft to persons other than related parties the leases of aircraft three aircraft four and aircraft five during year a and year b have been multi-year leases arguably in violation of the requirement that leases be entered into with some frequency entered into with related parties without competition beginning with the purchase of aircraft two taxpayer one has leased only two aircraft at any time and leased aircraft three and aircraft four under a joint lease to lessee one during year a and year b similarly taxpayer two has leased only one aircraft at any time both of these leases are analogous to the example in the regulations stating that a taxpayer leasing only one automobile during a taxable_year is not regularly engaged in the business of leasing automobiles the commonality of ownership between both taxpayer one and taxpayer two and the lessee companies combined with the considerable degree of personal_use of aircraft three and aircraft five by owner one and owner two demonstrates that owner one and owner two as individuals have retained a significant degree of personal control_over the use of these two aircraft despite the ownership and leasing arrangements the predominant use of aircraft three while under joint lease by taxpayer one to lessee one and of aircraft five while under lease by taxpayer two to lessee one has been personal_use by owner one and owner two as individuals without regard to the leases suggesting that the aircraft are in practice the personal_property of owner one and owner two that are used occasionally or incidentally in the taxpayers' business on the basis of the totality of these factors we conclude that taxpayer one and taxpayer two are not regularly engaged in the business of leasing aircraft and as such are subject_to the 50-percent qualified_business_use test or predominant use test imposed by sec_280f of the code subject_to the restrictions under sec_280f in order to determine whether the taxpayers may depreciate the aircraft under sec_168 qualified_business_use determining whether a taxpayer has met the predominant use test of sec_280f of the code in the case of an aircraft is a two-stage process first it must be determined whether the qualified_business_use of the aircraft satisfies the 25-percent threshold of sec_280f exclusive of uses listed under section tam-103779-09 280f d c i if the 25-percent threshold is met the business uses excluded under sec_280f may be taken into account as qualified_business_use to determine whether more than percent of the total use of the aircraft is qualified_business_use for purposes of sec_280f if sec_280f is satisfied then depreciation under sec_168 the additional_first-year_depreciation allowance bonus_depreciation under sec_168 and the deduction under sec_179 become available for recovering the cost of the aircraft if sec_280f is not satisfied the cost of the aircraft must be recovered using the alternative_depreciation_system under sec_168 taxpayer one and taxpayer two have requested that we address whether three particular types of use of the aircraft will qualify as qualified_business_use for purposes of the 25-percent threshold of sec_280f these uses are business flights on which one or more passengers are percent owners or related_persons maintenance flights and certain other flights without a direct relation to the business of the lessee business flights with a five_percent_owner or related_person on board sec_1_280f-6 of the regulations provides that qualified_business_use does not include leasing property to any 5-percent_owner or related_person but only to the extent that the use of the listed_property is by an individual who is a related_party or a 5-percent_owner with respect to the owner or lessee of the property in other words where the lessee of listed_property is a related_person or a 5-percent_owner with respect to the owner or the lessee of the property any use of the listed_property by an individual who is a related_person or a 5-percent_owner with respect to either the owner or the lessee of the property is not qualified_business_use of the property for purposes of determining whether the owner of the property has satisfied the 25-percent threshold of sec_280f of the code use of the leased listed_property by persons other than a related_person or a 5-percent_owner with respect to the owner or the lessee of the property is not excluded from qualified_business_use under this rule but might be excluded under sec_1_280f-6 or in order to implement sec_1_280f-6 a reasonable allocation must be performed when an aircraft flight transports both a 5-percent_owner a related_person or an employee described in sec_280f of the code and one or more other persons pursuant to proposed sec_1_274-10 of the regulations and notice_2005_45 2005_1_cb_1228 the service will accept as a reasonable allocation an allocation made on the basis of the occupied seat hours or miles method this method is designed for determining the amount of entertainment use of an aircraft by a particular individual but is equally applicable to determining the amount of use by a particular individual for purposes of sec_280f qualified_business_use must be reduced by any occupied seat hours or miles allocable to use by any 5-percent_owner related_person or employee described in sec_280f occupied seat hours tam-103779-09 or miles related to business use on the same flight by persons not described in sec_280f are considered qualified_business_use for purposes of sec_280f in the instant case taxpayer one and taxpayer two both lease listed_property aircraft three and aircraft five respectively to lessee one lessee one is a related_person within the meaning of sec_267 of the code with respect to both taxpayer one and taxpayer two so sec_280f applies to the leases to the extent that an individual that is a 5-percent_owner or a related_person within the meaning of sec_267 with respect either to taxpayer one or taxpayer two or to lessee one eg owner one owner two their children etc uses the aircraft either for personal or business use the allocable amount of their use must be excluded from the qualified_business_use of the aircraft by taxpayer one and taxpayer two pursuant to sec_280f and sec_1_280f-6 of the regulations for purposes of determining whether the percent threshold of sec_280f has been met the taxpayers argue that the service is misinterpreting sec_1_280f-6 in their interpretation the language of sec_1_280f-6 establishes that a taxpayer who leases listed_property to a 5-percent_owner or related_person may not treat all such activity as qualified_business_use simply on the basis of having leased the property but must instead determine it's qualified_business_use based upon the qualified_business_use of the lessee under the taxpayers’ analysis this qualified_business_use is the business use of the property by the taxpayer without regard to whether that business use is by a 5-percent_owner or related_person while we agree with the taxpayers that leasing listed_property to a 5-percent_owner or related_person does not disqualify all use of the property pursuant to the lease from being qualified_business_use for purposes of the 25-percent threshold we disagree with the remainder of the taxpayers' interpretation of our regulations as detailed elsewhere in this memorandum the flush language of sec_1_280f-6 limits the use excluded from qualified_business_use under sec_1_280f-6 to that portion of the overall use of the listed_property that is used by a 5-percent_owner or related_person rather than excluding all use by any person under the lease the taxpayers' assertion that the flush language is meant to show not only that use by persons other than a 5-percent_owner or related_person is not excluded from qualified_business_use but also that use by a 5-percent_owner or related_person for business purposes is not excluded from qualified_business_use is contrary to the clear meaning of the regulatory language and is incorrect maintenance flights maintenance flights for an aircraft used both for qualified_business_use and for other use pertain to all uses not simply to qualified_business_use allocating all maintenance flights to flights flown for qualified_business_use is not a reasonable tam-103779-09 method of allocation in such a circumstance whether the maintenance flights are required on a fixed basis due whether the plane is otherwise flown or not or a variable basis based on hours flown the allocable portion of any maintenance flight that relates to use by an individual who is a 5-percent_owner or related_person with respect to the owner or lessee must itself be treated as use by such person as an individual for purposes of sec_280f of the code therefore taxpayers must ratably allocate maintenance flights between flight hours or miles that are for qualified_business_use and flight hours or miles that are not for qualified_business_use taking into account the exclusions under sec_280f for example if percent of the flight hours or miles of an aircraft other than maintenance flights are qualified_business_use then only percent of maintenance flight hours or miles may be taken into account as qualified_business_use in the instant case personal_use by owner one and his family members accounts for dollar_figure percent of the overall use of aircraft three in year a and dollar_figure percent of the overall use of aircraft five in year b allocating maintenance flights to these figures causes use by owner one and his family to exceed percent of the overall use of both aircraft even without excluding an allocation of occupied seat hours or miles on business flights that included owner one thus an allocation of maintenance flights between personal and business flights even without any further determinations is dispositive in showing that neither taxpayer one nor taxpayer two have met the 25-percent threshold of sec_280f of the code with respect to aircraft three or aircraft five as a consequence taxpayer one is not permitted to claim deductions for depreciation under sec_168 for aircraft three in year a year b or any subsequent taxable_year and taxpayer two is not permitted to claim deductions for depreciation under sec_168 for aircraft five in year b or any subsequent taxable_year in addition taxpayer two is not permitted to claim the additional_first-year_depreciation allowance under sec_168 or the deduction under sec_179 for aircraft five in year b instead taxpayer one and taxpayer two must recover the cost of aircraft three and aircraft five using the alternative_depreciation_system described in sec_168 any deduction claimed by taxpayer one or taxpayer two in excess of the amount permitted under sec_168 is excess_depreciation under sec_280f and must be recaptured pursuant to sec_280f in addition an income inclusion in the taxable_income of lessee one must be calculated under sec_1_280f-7 of the regulations other flights not directly related to the business of lessee one or lessee two lessee one has used aircraft three for certain flights to transport legislative representatives and competitors to various destinations sometimes without any employees of lessee one aboard while these flights are likely personal in nature with respect to lessee one they represent qualified_business_use leasing with respect to taxpayer one as the lessor unless it is determined that one of the exclusions under sec_280f applies to the flight for instance if it is determined that a tam-103779-09 particular flight had no connection to the business activities of lessee one and was essentially a favor done at the behest of owner one or one of his family members for a passenger on the flight then taking into account the commonality of ownership between taxpayer one and lessee one the flight arguably may be excluded from qualified_business_use under sec_280f as use by a 5-percent_owner or related_person without regard to whether a 5-percent_owner or related_person was physically present on the flight caveat temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see section dollar_figure of revproc_2009_2 2009_1_irb_87 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2009_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
